Order of disposition, Family Court, Bronx County (Allen G. Alpert, J.; David Klein, J. [Westchester County], at fact-finding), entered on or about March 7, 2011, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act that, if committed by an adult, would constitute the crime of attempted assault in the third degree, and placed him with the Office of Children and Family Services for a period of 12 months, unanimously reversed, on the law, without costs, and the petition dismissed.
As the presentment agency concedes, there is no indication in the record that a “reasonable and substantial effort” was made to notify appellant’s mother of the juvenile delinquency proceeding and thus, the fact-finding court erred in conducting the hearing in her absence (see Family Ct Act §§ 320.3, 341.2 [3]; Matter of Myacutta A., 75 AD2d 774, 774 [1980]). Because appellant’s placement has expired, the proper remedy is to dismiss the petition (see Matter of James T., 304 AD2d 864 [2003]; Matter of Felicia C., 178 AD2d 530 [1991]). Concur — Tom, J.P., Friedman, Acosta, DeGrasse and Román, JJ.